DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 18-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group-II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/06/2021. However, the applicants’ argument that “With regard to Applicants’ traversal, Applicants note that, if the search and examination of all the claims in an application may be made without serious burden, then the examiner must examine them on the merits. MPEP 803. Here, Applicants submit that the search and examination of all the claims may be made without serious burden.” However, as cited in the last office action, the examiner provided specific reason why it will be a burden for the examiner to consider both Group-I and Group-II. The applicant’s representative has not shown specific reason burden. Hence, the arguments are not persuasive and the restriction requirements has been made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGpub: 2017/0365719), herein after Chen, in view of other teaching from Chen.
Regarding claim 1, Chen teaches a domain switching device, comprising: a channel region (625, Fig.10); a source and a drain connected to the channel region (620’s connected to 625); a gate electrode (612) isolated from contact with the channel region; an anti-ferroelectric layer (224, Formed with ZrO) between the channel region (625, Fig.9) and the gate electrode (612); a conductive layer (226) between the gate electrode and the anti-ferroelectric layer (in FIG 5), the conductive layer in contact with the anti-ferroelectric layer; and a barrier layer (710 in FIG. 10) between the anti-ferroelectric layer and the channel region.
Chen does not explicitly teach barrier layer and channel region in the same embodiment.
However, Chen teaches both of these layers in FIG.5 and Fig.10.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Chen’s domain switching device with other Chen so that the device can achieve improvements in forming a gate stack with a negative capacitance.
Regarding claim 2, Chen teaches the domain switching device of claim 1, wherein at least portion of the anti-ferroelectric layer adjacent to the conductive layer is crystallized (Paragraph [0011]-[0015]).
Regarding claim 3, Chen teaches the domain switching device of claim 1, wherein the anti- ferroelectric layer includes ZrO at a ratio of over 50% in a surface area of a surface of the anti-ferroelectric layer that is in contact with the conductive layer and defines an interface area of an interface with the conductive layer (Paragraph [0012]-[0020]).
Regarding claim 4, Chen teaches the domain switching device of claim 1, wherein the conductive layer comprises a material having a surface resistance less than about 1 MO/square (changed in Size: In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.).
Regarding claim 5, Chen teaches the domain switching device of claim 1, wherein a thermal expansion coefficient of the conductive layer is smaller than a thermal expansion coefficient of the anti-ferroelectric layer (Paragraph [0012]-[0036]).
Regarding claim 6, Chen teaches the domain switching device of claim 5, wherein the thermal expansion coefficient of the conductive layer is greater than a 
Regarding claim 7, Chen teaches the domain switching device of claim 1, wherein the conductive layer comprises a metal nitride, a metal oxynitride, RuO, MoO, or WO (claim3).
Regarding claim 8, Chen teaches the domain switching device of claim 1, wherein the barrier layer has a breakdown voltage greater than a breakdown voltage of the anti- ferroelectric layer (barrier layer should have more breakdown voltage than ZrO).
Regarding claim 9, Chen teaches the domain switching device of claim 1, wherein the barrier layer comprises: at least one of SiO, AlO, HfO, ZrO, LaO, YO, or MgO, or a material including a dopant in any one of SiO, AlO, HfO, ZrO, LaO, YO, MgO, or a 2D insulator (Paragraph [0012]-[0015]).
Regarding claim 10, Chen teaches the domain switching device of claim 1, further comprising: a dielectric layer (222 in FIG. 3B) between the barrier layer and the channel region (Paragraph [0012]-[0018]).
Regarding claim 11, Chen teaches the domain switching device of claim 10, wherein the dielectric layer includes a different total material composition than a total material composition of the barrier layer (Changes in Size/Proportion: In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the 
Regarding claim 12, Chen teaches the domain switching device of claim 10, wherein a dielectric constant of the barrier layer is greater than a dielectric constant of the dielectric layer (226 can have greater dielectric constant than material of 222).
Regarding claim 13, Chen teaches the domain switching device of claim 10, wherein the dielectric layer includes SiO, AlO, HfO, ZrO, or a 2D insulator (Paragraph [0015]).
Regarding claim 14, Chen teaches the domain switching device of claim 1, wherein the anti- ferroelectric layer (224) includes at least one of HfO, ZrO, SiO, AlO, CeO, YO, or LaO (Paragraph [0015]).
Regarding claim 15, Chen teaches the domain switching device of claim 14, wherein the anti- ferroelectric layer further includes a dopant, and the dopant includes at least one of Si, Al, Zr, Y, La, Gd, Sr, Hf, or Ce (Paragraph [0015])
Regarding claim 16, Chen teaches the domain switching device of claim 1, wherein the channel region (FIG. 10, 625) includes at least one of Si, Ge, SiGe, a Group III-V semiconductor, an oxide semiconductor, a nitride semiconductor, an oxynitride semiconductor, a 2D material, a quantum dot, a transition metal dichalcogenide, or an organic semiconductor (Paragraph [0011]-[0013]).
Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGpub: 2017/0365719), herein after Chen, in view of other teaching Chen and in further view of RAY et al. (US PGpub: 2016/0284540 A1), herein after RAY.
Regarding claim 26, Chen teaches a system for forming a domain switching device, the system comprising:, the substrate including a channel region; a plurality of composition sources and a plurality of control devices, each composition source coupled to the process chamber via a separate control device, each control device configured to control a supply of a separate material held in a separate coupled composition source to the process chamber; and an electronic device configured to control at least the plurality of control devices to form, on the channel region of the substrate in the process chamber, a lamination structure including a barrier layer, a domain switching layer, and a conductive layer; form an electrode material layer on the lamination structure; and induce anti-ferroelectricity in the domain switching layer (channel region (625, Fig.10); a source and a drain connected to the channel region (620’s connected to 625); a gate electrode (612) isolated from contact with the channel region; an anti-ferroelectric layer (224, Formed with ZrO) between the channel region (625, Fig.9) and the gate electrode (612); a conductive layer (226) between the gate electrode and the anti-ferroelectric layer (in FIG 5), the conductive layer in contact with the anti-ferroelectric layer; and a barrier layer (710 in FIG. 10) between the anti-ferroelectric layer and the channel region).
Chen does not explicitly teach barrier layer and channel region in the same embodiment and does not teach a process chamber including a pedestal or chuck configured to structurally support a substrate in the process chamber
However, Chen teaches both of these layers in FIG.5 and Fig.10.
Chen’s domain switching device with other teaching from Chen so that the device can achieve improvements in forming a gate stack with a negative capacitance.
Chen does not explicitly teach a process chamber including a pedestal or chuck configured to structurally support a substrate in the process chamber.
However, RAY teaches a process chamber including a pedestal or chuck configured to structurally support a substrate in the process chamber in the same field of endeavor (FIG. 1B and FIG.2).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Chen’s domain switching device with process chamber from RAY so that the device can satisfy the need for improved semiconductor devices having a high-k dielectric, and methods of forming the same, that address high-K metal gate thin film crystallization issues and reduce degradation to the dielectric properties of dielectric materials.
Regarding claim 27, Chen teaches the system of claim 26, further comprising: a heat source configured to heat at least a portion of the process chamber, wherein the electronic device is configured to control the heat source to cause annealing of the lamination structure to induce the anti-ferroelectricity in the domain switching layer (Paragraph [0012]-[0015]. 224 is a ZrO layer and considered anti-ferro-electric layer. Method steps in the device claim present. Whether it is done with annealing or any other process must be claimed in method claim. Hence, only device portion of the claim will be addressed).

Product by process:

Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). MPEP §2113.
Regarding claim 28, Chen teaches the system of claim 27, wherein the electronic device is configured to control the heat source to cause the annealing of the lamination structure to be performed before the electrode material layer is formed after the lamination structure is formed, and/or after the electrode material layer is formed (Paragraph [0012]-[0036]. Method steps in the device claim present. Whether it is done with annealing or any other process must be claimed in method claim. Hence, only device portion of the claim will be addressed).

Product by process:

Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). MPEP §2113.
Regarding claim 29, Chen teaches the system of claim 27, wherein the electronic device is configured to control at least the plurality of control devices to prepare the substrate to include the channel region prior to forming the lamination structure on the channel region, based on injecting dopants into two separate regions of the substrate, the two separate regions isolated from contact with each other, to form a source and a drain in the two separate regions and to define the channel region as a region external to and between the source and the drain in the substrate (Two source region present and they are on top of substrate by the channel region.).

Product by process:

Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). MPEP §2113.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEIKH MARUF/Primary Examiner, Art Unit 2828